Citation Nr: 0720573	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  00-11 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for right 
wrist disability.

3.  Entitlement to an increased rating for right knee 
disability, rated as 10 percent disabling for limitation of 
motion and 10 percent disabling for instability.

4.  Entitlement to a rating in excess of 10 percent for left 
knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
February 1998.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 2006, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Atlanta RO.  A 
transcript of the hearing is of record.

In a May 2003 rating decision, the RO granted increased 
ratings of 30 percent for the veteran's migraine headaches 
and 10 percent for her right wrist disability, both effective 
from February 9, 1998.  In addition, in a March 2006 rating 
decision, the RO granted separate 10 percent ratings for the 
veteran's right and left knee disabilities, as well as a 
separate 10 percent rating for instability of the right knee, 
all effective June 22, 2005.  In an April 2006 rating 
decision, the RO determined that the June 22, 2005 effective 
date for the separate ratings of the knee and the 10 percent 
disability rating for instability of the right knee 
constituted clear and unmistakable error and amended the 
effective dates of these evaluations to September 14, 2005.  
These actions have not satisfied the veteran's appeal.  


FINDINGS OF FACT

1.  For the period prior to September 14, 2005, the veteran's 
migraine headaches more nearly approximated characteristic 
prostrating attacks occurring on average once a month over 
the last several months.

2.  For the period beginning September 14, 2005, the 
veteran's migraine headaches more nearly approximated very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

3.  For the period prior to September 14, 2005, the veteran's 
right wrist disability more nearly approximated mild 
incomplete paralysis of the median nerve than moderate. 

4.  For the period beginning September 14, 2005, the 
veteran's right wrist disability more nearly approximated 
moderate incomplete paralysis of the median nerve than 
severe. 

5.  During the entire claims period, the veteran's right knee 
disability has manifested chondromalacia with limitation of 
flexion; flexion is not limited to less than 45 degrees, 
extension is full, and there is no locking.    

6.  For the period beginning July 16, 2002, the veteran's 
right knee disability has manifested instability that more 
nearly approximates mild than moderate.

7.  During the entire claims period, the veteran's left knee 
disability has manifested chondromalacia with limitation of 
flexion; flexion is not limited to less than 45 degrees, 
extension is full, and there is no instability or locking.    


CONCLUSIONS OF LAW

1.  The veteran's migraine headaches warrant a 30 percent 
disability evaluation for the period prior to September 14, 
2005, and a 50 percent evaluation, but not higher, 
thereafter.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8100 (2006).

2.  The veteran's right wrist disability warrants a 10 
percent disability evaluation for the period prior to 
September 14, 2005, and a 30 percent evaluation, but not 
higher, thereafter.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§  4.71a, 4.124a, Diagnostic Codes 5003, 5024, 5215, 
8515 (2006).

3.  The veteran's right knee disability warrants a disability 
evaluation of 10 percent, but not higher, for limitation of 
motion throughout the entire claims period.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Codes  5258, 5259, 5260, 5261 (2006).

4.  For the period beginning July 16, 2002, the criteria for 
a separate 10 percent rating, but not higher, for right knee 
instability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2006).

5.  The veteran's left knee disability warrants a disability 
evaluation of 10 percent, but not higher, throughout the 
entire claims period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes  5257, 5258, 5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claims were originally 
adjudicated prior to the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA, to include notice 
that he should submit all pertinent evidence in his 
possession, by letter mailed in August 2005.   In addition, 
he was provided appropriate notice concerning the effective-
date and disability-evaluation elements of his claims in a 
letter mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
April 2006.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Migraine Headaches

Factual Background

Service connection for migraine headaches was granted in a 
May 1999 rating decision with a 10 percent disability rating 
assigned, effective February 9, 1998.  In a May 2003 rating 
decision, an increased disability rating of 30 percent was 
granted, also effective February 9, 1998.

The veteran was provided a VA contract examination in October 
1998 to determine the etiology and severity of the veteran's 
migraine headaches.  She reported experiencing headaches four 
to five times a week with numbness to the right side of her 
face and right arm, as well as occasional nosebleeds and 
decreased visual acuity.  She also stated that during 
headaches she would experience pain, trouble concentrating, 
nausea, vomiting, photophobia, and sonophobia.  The physical 
examination of her head was normal and the diagnosis was 
severe migraine headaches.  The examiner noted that the 
veteran's headaches were quite debilitating, but she was 
still able to work.  Similarly, at her second VA contract 
examination in August 1999, the veteran reported that she had 
debilitating headaches twice a week with vision disturbances, 
hearing loss, nausea, and photophobia.  Neurological findings 
were normal and the diagnosis was migraine headaches.  

In July 2002 the veteran was provided another VA contract 
examination to determine the current severity of her migraine 
headaches.  She complained of headaches four to five times a 
month with flashing lights, ringing ears, and blurred vision.  
The examiner found that coordination and the cranial nerve 
examination were within normal limits.  The neurological 
examination revealed normal upper extremity motor function 
and deep tendon reflexes, as well as normal lower extremity 
motor, sensory, and reflex functions.  The diagnosis was 
migraine headaches with a vascular component and limitations 
of normal functioning during headaches.

Outpatient VA Medical Center (VAMC) and private treatment 
records show that the veteran has been consistently treated 
for complaints of severe headaches.  In June 1999 she 
reported to her private doctor that she experienced 
incapacitating headaches four times a week.  In an April 2000 
letter to VA, her private physician stated that the veteran's 
migraines manifested prostrating attacks once a month.  In 
addition, during a June 2003 visit to the VAMC, the veteran's 
doctor noted that she had mild headaches three times a week 
with severe migraines much less frequently.  Most recently, 
in September 2006, the veteran reported to her private doctor 
having severe headaches three to four times a month.  

The veteran's most recent VA contract examination was 
provided in September 2005.  She stated that attacks began on 
the right side of her head with blurred vision, light-
headedness, and pulsing head pain.  During a migraine, the 
veteran stated that she had to stay in bed and was completely 
incapacitated.  She reported that the headaches began every 
four days and lasted two days.  She had missed seven days of 
work in the past month due to headaches.  Physical 
examination of the cranial nerves was within normal limits, 
as was coordination.  Neurologically, the upper extremities 
were abnormal with decreased grip strength, but sensory 
function was normal.  The lower extremities were found to be 
neurologically within normal limits.  The diagnosis was 
migraine headaches with incapacitation.

At her September 2006 hearing the veteran testified that she 
experienced headaches every week with severe migraines twice 
a month.  Her migraines would last two to three days and she 
missed six to eight days of work per month due to her 
migraine headaches.


Analysis

Migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, based upon their frequency and severity.  A 50 percent 
evaluation is warranted for migraines with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 10 percent evaluation is warranted for 
migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 
noncompensable evaluation is warranted for less frequent 
attacks. 

The Board finds that the medical evidence establishes that an 
increased rating of 50 percent is appropriate for the 
veteran's migraine headaches from September 14, 2005, the 
date of the veteran's most recent VA contract examination.  
In this regard, the Board notes that at her most recent VA 
contract examination, the veteran reported experiencing 
headaches every four days.  The examiner found that the 
veteran was incapacitated during her migraines.  While the 
record does not contain a specific finding of severe economic 
inadaptability, the veteran did report that she had missed 
seven days of work within the past month due to her 
headaches.  In addition, the veteran testified at her hearing 
that she experienced headaches once a week and severe 
migraines twice a month lasting for two to three days.  
Therefore, a maximum rating of 50 percent is warranted from 
September 14, 2005 as the evidence establishes very frequent, 
completely prostrating and prolonged migraine headaches.  

Additionally, the Board notes that an increased rating of 50 
percent is not appropriate prior to September 14, 2005 as the 
objective medical evidence of record does not establish that 
the veteran's migraine headaches manifested completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  At the veteran's July 2002 VA 
examination, the examiner found that the veteran's headaches 
resulted in limitations on normal functioning, but there was 
no evidence of completely prostrating and prolonged attacks.  
Similarly, the examiner at the veteran's first VA examination 
in October 1998 concluded that the veteran had headaches that 
were quite debilitating, but did not prevent her from 
working.  Therefore, the objective medical evidence 
establishes that prior to September 14, 2005, the veteran's 
migraine headaches more nearly approximated prostrating 
attacks once a month with only some limitation on normal 
functioning.  


Right Wrist Disability

Factual Background

Service connection and a noncompensable disability evaluation 
were awarded for the veteran's right wrist disability in a 
May 1999 rating decision, effective February 9, 1998.  In a 
May 2003 rating decision, an increased rating of 10 percent 
was granted, also effective February 9, 1998.

Treatment records show that DeQuervain's tenosynovitis of the 
right wrist was diagnosed in September 1996.  August 1998 
treatment records from the VAMC show that the veteran was 
found to have mild functional difficulties secondary to her 
right wrist pain.  Range of motion was normal at that time.

At the veteran's August 1999 VA contract examination she 
reported feeling  tingling, numbness, and pain in her right 
wrist.  Physical examination was negative for heat, redness, 
swelling, effusion, or abnormal movement, although some 
weakness in the grasp was noted.  There was no crepitation or 
deformity.  Range of motion of the right wrist was normal 
with dorsiflexion to 70 degrees, palmar flexion to 80 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 45 degrees.  The diagnosis was post-operative DeQuervain's 
of the right wrist with weakness.  

A second VA contract examination was provided in July 2002.  
The veteran reported experiencing constant symptoms of 
burning and numbness that were exacerbated by overextension 
and alleviated with rest.  Upon physical examination, the 
examiner noted a z-plasty scar at the radial aspect of the 
hand approximately 6 centimeters (cm) long.  Range of motion 
showed dorsiflexion to 55 degrees, plantar flexion to 60 
degrees, radial deviation to 15 degrees, and ulnar deviation 
to 30 degrees.  With respect to the Deluca factors, the 
veteran had weakness in the wrist with no ankylosing, and no 
evidence of pain, fatigue, lack of endurance, or 
incoordination.  An X-ray of the right wrist showed no acute 
osseous injury or significant degenerative change.  The 
diagnosis was post z-plasty for DeQuervain's tenosynovitis 
with a release of the right wrist and residuals of weakness 
and limited movement.  The examiner also found that the 
veteran would have limitations in executing tasks that 
required use of her right upper extremity.  

At the veteran's most recent VA examination in September 
2005, she reported experiencing pain, swelling, and a 
decreased grip in her right wrist.  The symptoms occurred 
constantly but did not cause incapacitation.  Her right wrist 
caused functional impairment with respect to driving, 
lifting, and typing.  The veteran stated that she missed two 
days of work during the past month due to her right wrist.  
The wrist appeared abnormal upon physical examination with 
swelling and a non-tender scar.  Range of motion measurements 
were recorded with pain beginning at the endpoint of all 
testing.  Dorsiflexion was to 50 degrees, palmar flexion was 
to 60 degrees, radial deviation was to 15 degrees, and ulnar 
deviation was to 35 degrees.  The examiner found that joint 
function was additionally limited due to pain, fatigue, 
weakness, but not incoordination, and that determining the 
additional loss of function in degrees would require 
speculation.  An X-ray of the right wrist was normal.  The 
diagnosis was post-operative right wrist DeQuervain's 
tenosynovitis.  

Legal Criteria

The RO has rated the veteran's right wrist disability as 10 
percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8515, which provides that incomplete paralysis of the 
median nerve of the major upper extremity warrants a 10 
percent evaluation if it is mild, a 30 percent evaluation if 
it is moderate or a 50 percent evaluation if it is severe.  

Tenosynovitis can also be rated on limitation of motion of 
the affected parts as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5024 (2006).  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion of the wrist is rated under Diagnostic 
Code 5215 which provides for a 10 percent rating for 
dorsiflexion of the wrist less than 15 degrees or palmar 
flexion of the wrist limited in line with forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2006).  Dorsiflexion of the 
wrist to 70 degrees is considered full and palmar flexion to 
80 degrees is considered full.  See 38 C.F.R. § 4.71, Plate 
I.


Analysis

As a preliminary matter, the Board notes that an increased 
disability evaluation is not warranted for the veteran's 
right wrist disability under Diagnostic Codes 5215 and 5003 
as the veteran's currently assigned 10 percent disability 
rating is the maximum rating allowed under these Diagnostic 
Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5215 
(2006).

With respect to Diagnostic Code 8515 and impairment of the 
median nerve, the Board finds that prior to September 14, 
2005, the veteran's right wrist disability more nearly 
approximated incomplete paralysis of the median nerve that 
was mild.  VAMC treatment records from August 1998 note mild 
functional difficulties secondary to the veteran's right 
wrist, and during her August 1998 limitation of motion of the 
right wrist was normal with only some weakness.  While some 
limitation of motion was noted at her July 2002 VA 
examination, there was no evidence of any additional loss of 
motion due to pain, fatigue, lack of endurance, or 
incoordination.  Therefore, for the period prior to September 
14, 2005, a disability evaluation in excess of 10 percent is 
not warranted for the veteran's right wrist disability.

The Board finds that for the period beginning September 14, 
2005, an increased rating of 30 percent is appropriate for 
the veteran's right wrist disability as it more nearly 
approximates impairment of the median nerve that is moderate.  
At the veteran's most recent VA examination in September 
2005, she was found to have limitation of motion and 
additional loss of joint function due to pain, fatigue, and 
weakness.  The veteran reported that she had missed two days 
of work in the past month due to her wrist disability, and 
upon physical examination her wrist appeared abnormal with 
visible swelling.  As the veteran's right wrist disability 
has worsened and manifests increased limitation of motion and 
functional impairment, the Board finds that an increased 
rating of 30 percent is warranted for the period beginning 
September 14, 2005 under Diagnostic Code 8515 for moderate 
incomplete paralysis of the median nerve.  


Knee Disabilities

Factual Background

Service connection for a bilateral knee condition was granted 
in a May 1999 rating decision and a 10 percent disability 
evaluation was assigned, effective February 9, 1998.  In a 
March 2006 rating decision, the veteran was assigned separate 
10 percent disability evaluations for each of her service-
connected knees, effective June 22, 2005, as well as a 
separate 10 percent disability evaluation for instability of 
the right knee.  One month later, the RO found that the 
assignment of a June 22, 2005 effective date for the 
veteran's separate knee evaluations and right knee 
instability was clear and unmistakable error, and revised the 
effective dates to September 14, 2005.  

The veteran was provided a VA contract examination in August 
1999.  She complained of pain, stiffness, swelling, and 
instability of both knees, as well as locking and fatigue 
when walking long distances.  Upon physical examination, the 
bilateral knees appeared normal with no swelling, no 
effusion, and no abnormal movement.  With respect to the 
right knee, there was tenderness to palpation of the internal 
aspect of the knee.  Range of motion was normal, but tender 
at 140 degrees.  There was some fatigue and weakness with 
repetitive movement and mild weakness with movement against 
strong resistance on flexion and extension.  With respect to 
the left knee, flexion was to 140 degrees and extension was 0 
degrees.  Drawer and McMurray tests were bilaterally within 
normal limits.  The veteran had a normal gait and no evidence 
of abnormal weight-bearing.  The diagnosis was bilateral 
patellar chondromalacia with negative X-rays findings and 
residuals of pain on the right with range of motion.  

A second VA contract examination was provided in July 2002.  
The veteran complained of periodic locking pain and 
hypersensitivity to cold weather.  Upon physical examination 
the knees appeared within normal limits.  Bilateral flexion 
was to 140 degrees with no pain.  Extension on the right was 
to 0 degrees with pain beginning 20 degrees short of full 
extension.  Extension on the left was to 0 degrees with no 
pain.  Drawer's test was negative on the left but slightly 
positive on the right.  McMurray test was negative 
bilaterally.  The examiner found that there were no other 
findings with respect to the veteran's knees except for mild 
pain on the right.  There was no evidence of fatigue, 
weakness, lack of endurance, or incoordination affecting 
movement of the knees.  X-rays of both knees were negative. 
The diagnosis was chondromalacia of the right and left 
patellae.  

The veteran has also undergone treatment and physical therapy 
for her bilateral knee disabilities at the VAMC.  Range of 
motion of both knees has been consistently normal, and in 
February 2005 she was noted to have no instability and no 
limitation of motion.  
The veteran's most recent VA contract examination was 
provided in September 2005.  She stated that she experienced 
pain, swelling, and difficulty squatting and climbing stairs.  
She complained of intermittent pain once a week lasting two 
days.  The pain did not cause incapacitation and the veteran 
estimated that she had lost 10 days from work within the past 
year due to her knees.  Upon physical examination both knees 
appeared normal and bilateral crepitus was noted.  Range of 
motion of the right knee was measured with flexion to 110 
degrees with pain at the endpoint.  Extension was to 0 
degrees with no pain.  Range of motion on the left was 
measured with flexion to 110 degrees and extension to 0 
degrees, both with no pain.  The examiner noted that right 
and left knee function was additionally limited after 
repetitive use due to pain, fatigue, weakness, and lack of 
endurance, but not incoordination.  The examiner found that 
he could not express the amount of additional limitation in 
degrees without resorting to speculation.  Drawer and 
McMurray tests showed slight instability of the right knee 
and were negative on the left.  Bilateral X-rays showed some 
thinning of the knee cartilage.  The diagnosis was bilateral 
chondromalacia with cartilage thinning.


Legal Criteria

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees,  a 
30 percent evaluation if extension is limited to 20 degrees, 
or a 40 percent evaluation if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).
Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  


Analysis

As a preliminary matter, the Board notes that the veteran was 
originally awarded a single disability rating for both her 
right and left knee disabilities.  In March 2006 and April 
2006 rating decisions the RO awarded separate disability 
evaluations for the veteran's bilateral knee disabilities, 
effective September 14, 2005.  While the grant of separate 
disability ratings for the veteran's knee disabilities was 
proper, the Board finds that the medical evidence establishes 
that the veteran has had disabilities of both the right and 
left knees during the entire appeals period.  Therefore, 
separate disability evaluations are warranted for each knee 
from February 9, 1998.

With respect to both knees, based on review of the evidence 
the Board finds that disability ratings higher than 10 
percent for limitation of motion are not warranted.  While 
the record reflects that the veteran has had some limitation 
of flexion of her right and left knees, the currently 
assigned ratings of 10 percent contemplate limitation of 
flexion to 45 degrees.  The greatest degree of limitation of 
motion of the right and left knee were demonstrated at the 
September 2005 VA contract examination when flexion was 
measured to 110 degrees with pain beginning at 110 degrees on 
the right.  With respect to the Deluca factors, the examiner 
noted that joint function was additionally limited by pain, 
fatigue, weakness, and lack of endurance, but could not 
quantify the additional loss in degrees without resorting to 
speculation.  Despite the lack of quantification by the 
examiner, it is clear that even when all pertinent disability 
factors are taken into account, the veteran does not have 
limitation of flexion of her right and left knees to less 
than 45 degrees and increased ratings in excess of 10 percent 
are not warranted under Diagnostic Code 5260 on the basis of 
limitation of flexion.  Moreover, all of the medical evidence 
shows that the veteran retains full extension of her right 
and left knees.  Therefore, separate 10 percent ratings are 
not warranted under Diagnostic Code 5261.

With respect to the separately assigned rating of 10 percent 
for the veteran's right knee instability, the Board notes 
that the record contains no evidence that the right knee 
disability manifests moderate instability.  In this regard, 
the medical evidence of record shows that at the veteran's 
July 2002 VA contract examination, the Drawer test of the 
right knee was only slightly positive.  Similarly, during the 
veteran's September 2005 examination, both the Drawer and 
McMurray tests were positive for the right knee and indicated 
slight instability.  Therefore, the medical evidence 
establishes that the veteran's right knee disability more 
nearly approximates slight instability than moderate.  In 
addition, as slight instability was shown at the veteran's 
July 2002 VA contract examination, the Board finds that an 
effective date of July 16, 2002 is warranted for the 
veteran's separate 10 percent rating for right knee 
instability.  

The Board also notes that the record contains no objective 
medical evidence that the veteran experiences instability of 
her left knee.  Therefore, a separate rating for instability 
under Diagnostic Code 5257 is not appropriate.  Similarly, as 
there is no medical evidence that the veteran has dislocated 
semilunar cartilage or locking of either knee, an increased 
rating under Diagnostic Code 5258 is not warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.  


ORDER

The Board having determined that the veteran's migraine 
headaches warrant a 50 percent rating from September 14, 
2005, the claim is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.

The Board having determined that the veteran's right wrist 
disability warrants a 30 percent rating from September 14, 
2005, the claim is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.

The Board having determined that the veteran's right knee 
disability warrants a 10 percent rating throughout the entire 
claims period, and a separate 10 percent rating for 
instability from July 16, 2002, the claim is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.

The Board having determined that the veteran's left knee 
disability warrants a 10 percent rating throughout the entire 
claims period, the claim is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


